DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
Per the interview with Diane Albert on 12/16/2020, claim 12 is interpreted as depending from claim 1.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The Examiner has attempted to identify all rejections under 35 U.S.C. 112. However, as some may have been inadvertently missed, Applicant is encouraged to review the current claims and any potential amendments for additional, unidentified 35 U.S.C. 112 issues.
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 1:
Claim 1 recites the limitation “a hollow or not hollow part” in line 4 and also recites the limitation of “using pressurized gas from the internal space of hollow piece” in line 12. A broad range or limitation, “hollow or not hollow,” and a narrow range, “hollow piece,” in the same claim is considered indefinite. MPEP §2173.05(c). 
Claim 1 recites the limitation “the internal space of hollow piece” in line 12. However, there is no other reference to “hollow piece” in the claim. For purposes of examination the term “hollow piece” is interpreted as “hollow part.”
Claim 1 recites the limitation “the original polymeric resin” in line 16. There is insufficient antecedent basis for this limitation.
Claim 1 recites the limitation “high properties thermoplastic composite material” in the last line. It is unclear what is required in order to meet this limitation as “high properties” is a term of degree and there is no reference in the spec, claims, or drawings by which to determine when “high properties” are obtained.
Claim 1 recites the limitations “preferably,” in lines 5 and 6, and “optionally” in line 20. It is unclear if Applicant intended the limitations listed as preferable or optional as required elements. For the purposes of examination, the limitations indicated as preferable or optional are treated as not required of the claim.
Claims 2-20 are rejected as depending from an indefinite claim

In reference to claim 2:
Claim 2 recites the limitation “wherein the reinforcing fiber is selected from a group including but not limited to a thermoplastic polymer fabric impregnated or not impregnated or any reinforcing resin pre-impregnated fiber” in lines 1-3. It is unclear what Applicant intended to limit with this claim. The use of “a group including but not limited to” is indefinite. As further detailed in reference to 35 U.S.C. §112(d), below, the limitation does not impart any further limitation as the group is open ended and contains any suitable material.

In reference to claim 4:
Claim 4 recites the limitation “further comprising the steps: initially accommodating the reinforcing fiber cloth or laying up on to the mold internal surface; taking the fabricated polymeric part and positioning and fitting it in the mold interior wall; and forming a sandwich arrangement conformed by the polymeric part wherein the reinforcing fiber cloth and the mold wall forms the thermoplastic composite material that comprises the polymeric part and the integrated reinforced fiber cloth for conforming the composite material part.” It is unclear how a user can initially place “the reinforcing fabric” on the mold internal surface, as required of claim 4, as well as lay one or a plurality of reinforcing fiber cloth layers onto a surface of the part.

In reference to claims 8, 10, and 11:
Claims 8, 10, and 11 recite the limitation of “a low pressure atmosphere” in lines 3, 1, and 1, respectively. The term "low" in claim 8 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the 



In reference to claim 9:
Claim 9 recites the limitation “the space under vacuum condition.” There is insufficient antecedent basis for this limitation. A “low pressure atmosphere in a space” is referenced in claim 8. For the purposes of examination, “the space under vacuum condition” in claim 9 is interpreted as the location of a “low pressure atmosphere in a space” of claim 8.

In reference to claim 13:
The term "proper" in claim 13 line 3 is a relative term which renders the claim indefinite.  The term "proper" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

In reference to claim 15:
Claim 15 recites the limitation "the pressure gas access port" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

In reference to claim 18:
The term "high resistance" in claim 18 is a relative term which renders the claim indefinite.  The term "high resistance" is not defined by the claim, the specification does not provide a standard for 

In reference to claim 20:
Claim 20 recites the limitation “achieving additional properties improvement of the composite part” in line 6. It is unclear what the additional property improvements are or what the additional property improvements are compared to.

Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 depends from claim 1 and recites the limitation “wherein the reinforcing fiber is selected from a group including but not limited to a thermoplastic polymer fabric impregnated or not impregnated or any reinforcing resin pre-impregnated fiber.” However, the use of “but not limited to” indicates that the reinforcing fiber could be selected from any useable material and, therefore, fails to .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (US6171423).

In reference to claims 1 and 5:
Murphy discloses method of producing a fiber reinforced thermoplastic composite part or complex component (title, abstract) thereof, comprising the steps of:
laying one or a plurality of elements comprising reinforcing fibers cloth layers or any other reinforcing material fabric onto a surface of a hollow or not hollow  part of a thermoplastic polymeric material (col 7 ln 41-54; Figs. 14-16)(further applies to Claim 5);
using the shape mold, taking back and accommodating the part or component comprising the reinforced material surface layers to fit within the mold or initial forming shape interior (Fig. 14);
compressing a polymeric part wall and reinforcing fiber cloth against a mold wall inside the mold using pressurized gas from the internal space of hollow piece , rising in parallel its temperature to obtain 
creating a single monolithic material composite with a thermoplastic polymer piece and comprising multi-ply layers integrated to the original polymeric resin  by a fusion bonding and microfluidics mechanism between fiber cloth and polymer piece (col 6 ln 39-51);
conducting the production of thermoplastic composite material under pressure against the mold wall controlling temperature, viscoelastic condition and cooling rate (col 6 ln 29-51; col 7 ln 38-40); and
maintaining in a sandwich arrangement, the reinforced material cloth at viscoelastic temperature to form high properties  thermoplastic composite material (col 6 ln 29-51; col 7 ln 38-40).

In reference to claim 2:
In addition to the discussion of claim 1, above, Murphy further discloses wherein the reinforcing fiber is selected from a group including but not limited to a thermoplastic polymer fabric impregnated or not impregnated or any reinforcing resin pre-impregnated fiber (prepreg fiber) (col 5 ln 1-6)).

In reference to claim 3:
In addition to the discussion of claim 1, above, Murphy further discloses wherein the liner comprises a thermoplastic and is made by any suitable conventional process (col 4 ln 52-67). Murphy does not explicitly disclose wherein producing the process for preparing thermoplastic basic polymer preshape-reinforcing fiber composite material comprises a thermal forming process, roto-molding, or injection molding. However, thermal forming (such as blow molding), roto-molding, and injection molding, are well known methods of forming hollow articles. A person having ordinary skill in the art before the effective filing date of the claimed invention would have recognized these well-known processes as suitable conventional processes as disclosed by Murphy.

In reference to claim 4:
In addition to the discussion of claim 1 and the best interpretation the Examiner can take in light of the rejection under 35 U.S.C. 112(b), both above, Murphy does not disclose  further comprising the steps: initially accommodating the reinforcing fiber cloth or laying up on to the mold internal surface; taking the fabricated polymeric part and positioning and fitting it in the mold interior wall; and forming a sandwich arrangement conformed by the polymeric part wherein the reinforcing fiber cloth and the mold wall forms the thermoplastic composite material that comprises the polymeric part and the integrated reinforced fiber cloth for conforming the composite material part.  However, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. placing the reinforcing fiber cloth on the mold internal surface or polymeric part external surface, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claim 6:
In addition to the discussion of claim 1, above, Murphy further discloses further comprising the steps:
winding thermoplastic prepreg or not prepreg tape over a previous polymer part or shape (col 5 ln 1-18); 
locally applying heat and pressure at a contact point (col 6 ln 7-28_
and
melting and consolidating the thermoplastic tape over the entire surface of the part in a single step (abstract, col 7 ln 20-31).

In reference to claim 7:
In addition to the discussion of claim 1, above, Murphy further discloses wherein the compression of the layers comprising the composite material against the mold wall occurs by a method comprising the pressure produced by pressurized gas inside the hollow piece to compress the piece wall and layer or layers set against the mold wall (abstract, col 3 ln 1-6).

In reference to claim 8:
In addition to the discussion of claim 1, above, Murphy further discloses wherein the composite material compression of reinforced fiber layers and polymer piece against the mold wall comprises method assisted by generating a low pressure atmosphere in a space formed between the polymeric piece and mold in order evacuate possible residual air or other gas bubbles gaps left trapped in this space, contained in the fiber cloth (col 9 ln 10-31).

In reference to claim 9:
In addition to the discussion of claim 8, above, Murphy further discloses further comprising improving significant mechanical properties for the whole composite by eliminating discontinuities, air gaps, or bubbles contained in the space under vacuum condition  (col 9 ln 10-31).

In reference to claim 10:
In addition to the discussion of claim 1, above, further comprising employing low  pressure to evacuate and eliminate trapped gases in the reinforced fiber cloth space between mold wall and the polymer piece wall (col 9 ln 10-31).

In reference to claim 11:


In reference to claim 12:
In addition to the discussion of claim 1, above, Murphy further discloses wherein heat energy is transferred to the composite piece to raise its temperature up to the piece's viscoelastic condition (col 6 ln 44-52).

In reference to claim 13:
wherein the compression depends on the resin thermal characteristics in which the fiber is embedded and pre-shape piece polymer characteristics in order to achieve the proper  consolidation in accordance to resin requirements.

In reference to claim 14:
In addition to the discussion of claim 13, above, Murphy further discloses wherein heating is conducted from the exterior or from the interior of the piece or mold by a heat source (col 5 ln 1-18, col 6 ln 7-28, col 7 ln 64-67, col 9 ln 45-60).

In reference to claim 15:
In addition to the discussion of claim 1, above, Murphy further discloses wherein the pressure gas access port  is positioned in any location and position to supply uniform pressurized gas to the internal space of the mold (col 9 ln 10-31, col 9 ln 45-60).

In reference to claim 16:
In addition to the discussion of claim 1, above, wherein low pressure or vacuum produced in the space between polymer piece and metal mold is produced by external nozzles connected to vacuum hoses disposed on the external mold surface (Fig. 18 numerals 70 and 71).

In reference to claim 17:
In addition to the discussion of claim 1, above, Murphy further discloses further comprising fabricating thermoplastic composite high pressure vessels (title, col 1 ln 5-31).

In reference to claim 19:
In addition to the discussion of claim 1, above, Murphy further discloses wherein the polymer preformed part comprises reinforcing fibers in order to increase the mechanical properties of such preshaped original part and therefore the properties of the whole composite fabricated part (col 4 ln 52-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy as applied to claim 1, above, and further in view of Hall (US5376200) and ESONE (PTFE Mold Release Tape, used for Aircraft Composites Manufacturing, https://www.ptfe-fabrics.com/ptfe-mold-release-tape/).
In addition to the discussion of claim 1, above, Murphy does not disclose further comprising wrapping high resistance  polymer tape to the external surface of the polymer part. However, this is taught by ESONE. ESONE teaches using of a PTFE mold release tape allows for easy and clean release of the composite article from the mold after curing (pg 3 last 3 lines through pg 4 line 6). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Murphy with a mold release tape of ESONE in order to obtain a method which allows for easy and clean release of the composite article from the mold after curing.
Modified Murphy does not disclose laying up additional reinforcing fiber cloth on to the initial polymer piece. However, this is obvious in view of Hall. Hall teaches a method for manufacturing a composite tank (abstract). Hall further teaches the use of additional layers of reinforcing cloth is well known in the art for providing strength where needed (col 1 ln 44-58).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Murphy with the additional layers of reinforcing fiber cloth in order to provide a method for manufacturing a tank which possesses sufficient strength.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy as applied to claim 1, above, and further in view of Lawrence (US5450975).
In addition to the discussion of claim 1, above, Murphy does not disclose further comprising: incorporating an internal layer of a second reinforced polymer as an added layer on to the surface of the interior wall of the hollow initial polymeric part; rotomolding the second added layer once the first polymer part has already been rotomolded or fabricated; and achieving additional properties improvement of the composite part . However, this is taught by Lawrence. Lawrence teaches a fluid storage vessel (abstract). Lawrence further teaches that the vessel may further have a liner which is rotomoled in the interior of a tank to provide additional corrosion protection from liquids stored therein (col 4 ln 46-58).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Murphy with the second layer of Lawrence in order to obtain a method that produces tanks which have additional corrosion protection


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         

/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742